J-A35037-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF MARIA HIRNYK,            :      IN THE SUPERIOR COURT OF
Deceased,                                 :            PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
                                          :
APPEAL OF: MARJORIE WEIBLINGER,           :   No. 376 WDA 2015

                    Appeal from the Order February 9, 2015
              in the Court of Common Pleas of Allegheny County,
                    Orphans' Court Division, No. 02-12-7115

BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED JANUARY 29, 2016

      Marjorie Weiblinger (“Weiblinger”) appeals from the Order dismissing

her Petition for Citation Sur Appeal from the Register of Wills, and admitting

to probate the 2009 Will (“2009 Will”) of decedent, Maria Hirnyk (“Hirnyk”).

We affirm.

      Hirnyk, a Ukrainian immigrant, was born on October 12, 1922. Hirnyk

spoke broken English and had a limited ability to read and write English.

Hirnyk also did not drive and required assistance with transportation,

administering her medicine, organizing her bills, and corresponding in

writing with her family.   Hirnyk executed the 2009 Will, which named her

daughter, Angella Piotrowski (“Piotrowski”), as the sole legatee.

      In 2009, Weiblinger met Hirnyk at church. Weiblinger began to assist

Hirnyk with her shopping needs approximately once or twice a week.         In

2010, Weiblinger increased her assistance by helping Hirnyk with, inter alia,
J-A35037-15


her banking, transportation to doctors’ appointments, paying bills, and

writing checks. Thereafter, Hirnyk gave Weiblinger power of attorney.

      In August 2011, Hirnyk revoked the power of attorney after accusing

Weiblinger of theft, and alleging that Hirnyk signed the power of attorney

while hospitalized with diminished capacity.    As a result, Nadia Peternel

(“Peternel”), a longtime family friend, began to assist Hirnyk with her daily

needs including banking, driving, and household chores.        In September

2011, Hirnyk gave Peternel power of attorney to act as Hirnyk’s agent. In

early 2012, Hirnyk’s doctor, Dr. Dushan Majkic (“Dr. Majkic”) noted that

Hirnyk exhibited symptoms of forgetfulness, confusion, paranoia, and

depression. Thereafter, Hirnyk, believing that Peternel was stealing from

her, revoked Peternel’s power of attorney.

      Weiblinger resumed assisting Hirnyk with her needs. In March 2012, a

joint bank account was opened, in Weiblinger and Hirnyk’s names, with

deposits totaling over $90,000. At Hirnyk’s direction, Weiblinger contacted

Attorney Carol Sikov Gross (“Attorney Gross”), a certified elder law attorney,

to prepare legal documents for Hirnyk.   On June 8, 2012, Hirnyk executed a

will (“2012 Will”) and a power of attorney naming Weiblinger as her agent.

In the 2012 Will, Hirnyk excluded any bequest to Piotrowski, and indicated

that Weiblinger would receive a substantial portion of Hirnyk’s estate.

Subsequently, Weiblinger removed Hirnyk from the joint bank account.

Hirnyk died on October 31, 2012.



                                 -2-
J-A35037-15


        On November 29, 2012, the 2009 Will was admitted to probate and

Piotrowski was granted letters testamentary. Weiblinger filed a Petition to

Open Probate Record to Admit Later Will pursuant to 20 Pa.C.S.A. § 3138.1

Hearing Officer Timothy Finnerty, Esquire (“Hearing Officer Finnerty”) issued

a citation to Piotrowski to demonstrate why the 2012 Will should not be

admitted to probate.       Piotrowski filed an Answer and New Matter, stating

that Hirnyk lacked testamentary capacity to execute the 2012 Will and that

Weiblinger exercised undue influence on Hirnyk.              Following a hearing,

Hearing      Officer   Finnerty   issued   an   Order   finding   that   Hirnyk   had

testamentary capacity, but that the 2012 Will was the product of undue

influence.

        Weiblinger appealed to the Court of Common Pleas of Allegheny

County, Orphans’ Court Division, by Petition for Citation Sur Appeal.             The

Honorable Lawrence J. O’Toole heard the case based upon the testimony

taken by Hearing Officer Finnerty.          Judge O’Toole found that Hirnyk had

testamentary capacity to execute the 2012 Will, but that the 2012 Will was

1
    Section 3138 states the following:

        If a later will or codicil is submitted to the register for probate
        within three months of the testator’s death but after the register
        shall have probated an earlier instrument, the register, after
        such notice as he deems advisable, but with at least ten-days’
        notice to the petitioner who presented the probated instrument if
        he has not requested probate of the later will or codicil, shall
        have power to open the probate record, receive proof of the later
        instrument or instruments and amend his probate record.

20 Pa.C.S.A. § 3138.


                                      -3-
J-A35037-15


the product of undue influence. Judge O’Toole thus dismissed Weiblinger’s

appeal and directed that Hirnyk’s estate proceed under the 2009 Will.

Weiblinger filed a timely Notice of Appeal.

      On appeal, Weiblinger raises the following questions for our review:

      1. May [the Orphans’ Court] base a finding of weakened intellect
         and undue influence on a relationship of friendship and
         cooperative assistance between a testatrix and her friend and
         eventual agent?

      2. May [the Orphans’ Court] conclude that the contestant of a
         will has shown clear and convincing evidence of a testatrix’s
         weakened intellect and a proponent’s confidential relationship
         when the contestant has offered direct, uncontradicted
         evidence in her case in chief that both disputes and disproves
         those two conditions?

      3. May [the Orphans’ Court] admit police records into evidence
         for the truth of the statements asserted therein where a
         hearsay exception is claimed for the admissibility of the
         reports, but not the content of the reports regarding
         observations and speculations as to the testatrix’s mental
         state?

      4. May [the Orphans’ Court] rely on medical testimony of a
         treating physician who had no real personal contact with the
         testatrix and who was not qualified by training or experience
         to offer an expert opinion on weakened intellect or
         testamentary capacity?

Brief for Appellant at 4.

      Our standard of review is as follows:

      In a will contest, the hearing judge determines the credibility of
      the witnesses. The record is to be reviewed in the light most
      favorable to appellee, and review is to be limited to determining
      whether the [Orphans’ Court’s] findings of fact were based upon
      legally competent and sufficient evidence and whether there is
      an error of law or abuse of discretion. Only where it appears
      from a review of the record that there is no evidence to support


                                  -4-
J-A35037-15


     the court’s findings or that there is a capricious disbelief of
     evidence may the court’s findings be set aside.

In re Estate of Nalaschi, 90 A.3d 8, 11 (Pa. Super. 2014) (citation

omitted).

     We will address Weiblinger’s first two claims together.        Weiblinger

contends that the Orphans’ Court erred in finding that the 2012 Will was the

product of undue influence.    Brief for Appellant at 19-23, 27.    Weiblinger

argues that she did not have a confidential relationship with Hirnyk, as

Weiblinger only provided assistance for day-to-day activities, including

shopping, check writing, and companionship. Id. at 19. Weiblinger points

to Peternel’s testimony that Hirnyk maintained a guarded relationship with

her and that Hirnyk did not trust Weiblinger with all of her healthcare and

financial information. Id. at 21-23, 24. Weiblinger argues that Hirnyk did

not have a weakened intellect and that Hirnyk was a strong-willed and

independent woman who knew her family and paid attention to her finances.

Id. at 23, 24-27. Weiblinger further asserts that Hirnyk assigned power of

attorney to   her only after    the   execution of the   2012      Will, which

demonstrated that Hirnyk settled the estate plans without Weiblinger’s

knowledge. Id. at 21, 22, 23. Weiblinger maintains that she never spoke

with Attorney Gross about the 2012 Will or reviewed the 2012 Will prior to

its execution. Id. at 26-27. Weiblinger claims that the power of attorney

does not raise an inference of a confidential relationship because Hirnyk

continually provided different agents with power of attorney to manage her


                                 -5-
J-A35037-15


affairs.   Id. at 21.    Weiblinger also argues that there was no evidence or

allegations of improper conduct surrounding the execution of the 2012 Will.

Id. at 23.

      “Any person 18 or more years of age who is of sound mind may make

a will.” 20 Pa.C.S.A. § 2501. “In making a will, an individual may leave his

or her property to any person or charity, or for any lawful purpose he or she

wishes, unless he or she lacked mental capacity, or the will was obtained by

forgery or fraud or undue influence, or was the product of a so-called insane

delusion.” In re Estate of Nalaschi, 90 A.3d at 11 (citation and quotation

marks omitted). Undue influence is a “subtle, intangible and illusive thing,

generally accomplished by a gradual, progressive inculcation of a receptive

mind.” In re Estate of Fritts, 906 A.2d 601, 607 (Pa. Super. 2006). To

prove undue influence, the contestant must establish

      (1) the testator suffered from a         weakened intellect at the time
      the will was executed; (2) there         was a person in a confidential
      relationship with the testator;           and (3) the person in the
      confidential relationship received       a substantial benefit under the
      challenged will.

In re Estate of Nalaschi, 90 A.3d at 14; see also In re Estate of Fritts,
906 A.2d at 607 (stating that “[c]onduct constituting influence must consist

of   imprisonment       of   the   body   or   mind,   or   fraud,   or   threats,   or

misrepresentations, or circumvention, or inordinate flattery, or physical or

moral coercion, to such a degree as to prejudice the mind of the testator,”

which destroys the testator’s free agency in making a will).              “Once these



                                      -6-
J-A35037-15


three elements are established by the contestant, the burden shifts back to

the proponent to prove the absence of undue influence by clear and

convincing evidence.” In re Bosley, 26 A.3d 1104, 1108 (Pa. Super. 2011).

      With respect to “weakened intellect,” this Court has observed the

following:

      Although our cases have not established a bright-line test by
      which weakened intellect can be identified to a legal certainty,
      they have recognized that it is typically accompanied by
      persistent confusion, forgetfulness and disorientation. In a case
      of undue influence, a trial court has greater latitude to consider
      medical testimony describing a decedent’s condition at a time
      remote from the date that the contested will was executed.
      However, if the court’s decision rests upon legally competent and
      sufficient evidence, we will not revisit its conclusions.     Our
      review of the court’s factual findings is limited to considering
      whether those findings have support in the record.

In re Estate of Fritts, 906 A.2d at 607 (citations, brackets and quotation

marks omitted).

      Here, Dr. Majkic, who had treated Hirnyk since 2002 or 2003, testified

that beginning in January 2012, Hirnyk suffered from chronic health

problems,    including   diabetes,   high   blood   pressure,   atrial   fibrillation,

congestive heart failure, coronary artery disease, multiple strokes, and

peripheral vascular disease. N.T., 11/12/13, at 15, 17, 18-19. Dr. Majkic

also diagnosed Hirnyk as suffering from dementia in March 2012. Id. at 22-

23, 26, 34, 37, 39; see also id. at 21-22, 26, 28 (stating that Hirnyk

suffered from forgetfulness, confusion, paranoia, depression, and anxiety).

Dr. Majkic further stated that in May 2012, Hirnyk was suffering from visual



                                     -7-
J-A35037-15


and auditory hallucinations.     Id. at 31-32.   Dr. Majkic opined that Hirnyk

suffered from dementia, to a reasonable degree of medical certainty, in June

2012. Id. at 44.

      Additionally,   Peternel   described   Hirnyk   as   confused,   agitated,

disoriented, and aggravated, and stated that she was incapable of living

alone.   N.T., 11/21/13, at 49, 66.        Father Yaroslav Koval, a Ukrainian

Catholic priest, who visited with Hirnyk on a monthly basis beginning in

November 2011, stated that Hirnyk was often confused and frequently retold

stories from her past. Id. at 106-07, 108-10. Detective Anthony Cortazzo

(“Detective Cortazzo”) testified that he had four to six interactions with

Hirynk arising out of theft allegations.     N.T., 11/19/13, at 39-40, 43-45.

Detective Cortazzo stated that Hirnyk was confused and constantly changed

her story about the alleged perpetrators. Id. at 43.

      The above evidence is sufficient to sustain the Orphans’ Court’s finding

that Hirynk had a weakened intellect at the time the 2012 Will was

executed. See Orphans’ Court Opinion, 2/10/15, at 5 (unnumbered); see

also In re Estate of Fritts, 906 A.2d at 607.

      With regard to a confidential relationship, our Court has stated the

following:

      A confidential relationship exists whenever one person has
      reposed a special confidence in another to the extent that the
      parties do not deal with each other on equal terms, either
      because of an overmastering dominance on one side, or
      weakness, dependence or justifiable trust, on the other. …
      Although no precise formula has been devised to ascertain the


                                   -8-
J-A35037-15


      existence of a confidential relationship, it has been said that
      such a relationship is not confined to a particular association of
      parties, but exists whenever one occupies toward another such a
      position of advisor or counselor as reasonably to inspire
      confidence that he will act in good faith for the other’s interest.
      Further, the existence of a power of attorney given by one
      person to another is a clear indication that a confidential
      relationship exists between the parties. In fact, no clearer
      indication of a confidential relationship can exist than giving
      another person the power of attorney over one’s entire life’s
      savings. This is particularly true when the alleged donee is
      shown to have spent a great deal of time with the decedent or
      assisted in decedent’s care.

Estate of Lakatosh, 656 A.2d 1378, 1383 (Pa. Super. 1995) (citations,

brackets, quotation marks and paragraph break omitted).

      The Orphans’ Court found a confidential relationship based upon the

following:

      First, [Hirnyk] relied on [] Weiblinger for many of her daily
      needs, including check writing, bill paying, and transportation,
      which resulted in [] Weiblinger having intimate details as to
      [Hirnyk’s] finances.    Second, [Hirnyk] obviously trusted []
      Weiblinger because she allowed her to assist with normally
      confidential banking matters, which [Hirnyk] could not handle on
      her own. Third, it was [] Weiblinger who made the initial contact
      with Attorney Gross’s office regarding the preparation of the
      [2012] Will and Power of Attorney. Fourth, after Attorney Gross
      met with [Hirnyk] to discuss the contents of the documents on
      May 17, 2012, all future contacts with counsel’s office, including
      arranging the June 8, 2012 date to execute the documents, were
      done by [] Weiblinger. Fifth, contrary to the testimony of all
      other witnesses, [] Weiblinger, rather incredibly, maintained that
      [Hirnyk] could read and write English. Sixth, [] Weiblinger
      claimed that she did not seek the letter barring [] Peternel from
      visiting [Hirnyk], which was contrary to the testimony of
      Attorney Gross.[2]

2
 In August 2012, Peternel visited Hirnyk to inform her that money was
missing from Hirnyk’s bank accounts. N.T., 11/21/13, at 53-54. Thereafter,
Weiblinger called Peternel stating the following: “Look bitch, I’ll make sure


                                  -9-
J-A35037-15



Orphans’ Court Opinion, 2/10/15, at 6 (unnumbered) (footnote added).

      The Orphans’ Court’s determination is supported by the record. See

id.; Estate of Lakatosh, 656 A.2d at 1383. Indeed, while Weiblinger was

granted power of attorney on the same day that the 2012 Will was executed,

Weiblinger managed or controlled Hirnyk’s affairs, and Weiblinger heavily

influenced Hirnyk. See In re Estate of Fritts, 906 A.2d at 608 (finding a

confidential relationship “where the circumstances make it certain the

parties do not deal on equal terms, but, on the one side there is an

overmastering influence, or, on the other, weakness, dependence or trust,

justifiably reposed.”) (citation omitted); see also Estate of Gilbert, 492
A.2d 401, 404-05 (Pa. Super. 1985) (holding that while appellant was

granted power of attorney over father after property transfers had already

occurred, the evidence established a confidential relationship where father’s

weakened intellect, coupled with daughter’s influence borne of her position

of confidence, had destroyed father’s capacity to dispose freely and

independently of his assets). Thus, Weiblinger and Hirnyk had a confidential

relationship.

      Finally, Weiblinger received a substantial benefit under the 2012 Will,

as Hirnyk “left all of her personal property, along with her residuary estate

to [] Weiblinger.”   Orphans’ Court Opinion, 2/10/15, at 7 (unnumbered);

you never see her alive again.” Id. at 56. Weiblinger then contacted
Attorney Gross, requesting a letter barring Peternel from visiting Hirnyk.
N.T., 11/25/13, at 254.


                                - 10 -
J-A35037-15


see also In re Clark’s Estate, 334 A.2d 628, 633 (Pa. 1975) (holding that

a substantial benefit occurred where proponent received approximately 70%

of the estate); Estate of Lakatosh, 656 A.2d at 1383-84 (holding that

proponent, who received all but $1,000 of estate, was deemed to have

received a “substantial benefit”).

      Based upon the foregoing, sufficient evidence exists to find that Hirynk

suffered from a weakened intellect, there was a confidential relationship

between Hirynk and Weiblinger, and Weiblinger received a substantial

benefit from the 2012 Will.         See Estate of Lakatosh, 656 A.2d at 1385.

Thus, Piotrowski presented clear and convincing evidence that Weiblinger

exercised undue influence over Hirnyk.           Moreover, Weiblinger failed to

disprove that the 2012 Will was the product of undue influence.             See id.;

see also In re Bosley, 26 A.3d at 1108.              Indeed, Weiblinger’s argument

rests solely on this Court re-weighing the evidence and making credibility

determinations in her favor. See In re Estate of Presutti, 783 A.2d 803,

805 (Pa. Super. 2001) (stating that “the Orphans’ Court sits as the fact-

finder, it determines the credibility of the witnesses, and on review, we will

not   reverse   its   credibility   determinations    absent   an   abuse   of   that

discretion.”); see also In re Estate of Nalaschi, 90 A.3d 8, 11.

Accordingly, the Orphans’ Court did not abuse its discretion or err as a

matter of law in finding that the 2012 Will was a product of undue influence.




                                      - 11 -
J-A35037-15


     In her third claim, Weiblinger contends that the Orphans’ Court erred

in admitting police incident reports3 because they constitute inadmissible

hearsay. Brief for Appellant at 28. Weiblinger claims that the reports are

not admissible under the hearsay exception at Pa.R.E. 803(6), Records of a

Regularly Conducted Activity, or the Uniform Business Records as Evidence

Act, as the reports were not properly authenticated. Id. at 29.

     Our standard of review for the admission of evidence is as follows:

     [W]hen we review a ruling on the admission or exclusion of
     evidence, … our standard is well-established and very narrow.
     These matters are within the sound discretion of the trial court,
     and we may reverse only upon a showing of abuse of discretion
     or error of law. An abuse of discretion may not be found merely
     because an appellate court might have reached a different
     conclusion, but requires a result of manifest unreasonableness,
     or partiality, prejudice, bias, or ill-will, or such lack of support so
     as to be clearly erroneous. In addition, [t]o constitute reversible
     error, an evidentiary ruling must not only be erroneous, but also
     harmful or prejudicial to the complaining party.

Jacobs v. Chatwani, 922 A.2d 950, 960 (Pa. Super. 2007) (citation

omitted).

     “Hearsay is defined as an extra judicial declaration offered to prove the

truth of the matter asserted.” Keystone Dedicated Logistics, LLC v. JGB

Enterprises, Inc., 77 A.3d 1, 12-13 (Pa. Super. 2013); see also Pa.R.E.

801(c).     “A document itself qualifies as hearsay when it contains such

hearsay statements.” Keystone Dedicated Logistics, LLC, 77 A.3d at 12.

3
  The reports, taken between August 2011 and March 2012, document
complaints made by Hirnyk to the Baldwin Borough Police Department,
including that someone was leaving something in her shoe, and that men in
white lab coats were watching her sleep.


                                  - 12 -
J-A35037-15


“Anything qualifying as hearsay is inadmissible as evidence unless an

exception applies.” Id.; see also Pa.R.E. 802.

      One such exception is contained in Pa.R.E. 803(6), which states the

following:

      (6) Records of a Regularly Conducted Activity. A record
      (which includes a memorandum, report, or data compilation in
      any form) of an act, event or condition if,

      (A)    the record was made at or near the time by--or from
             information transmitted by--someone with knowledge;
      (B)    the record was kept in the course of a regularly conducted
             activity of a “business,” which term includes business,
             institution, association, profession, occupation, and calling
             of every kind, whether or not conducted for profit;
      (C)    making the record was a regular practice of that activity;
      (D)    all these conditions are shown by the testimony of the
             custodian or another qualified witness, or by a certification
             that complies with Rule 902(11) or (12) or with a statute
             permitting certification; and
      (E)    neither the source of information nor other circumstances
             indicate a lack of trustworthiness.

Pa.R.E. 803(6).

      Furthermore, the Uniform Business Records as Evidence Act states:

      A record of an act, condition or event shall, insofar as relevant,
      be competent evidence if the custodian or other qualified witness
      testifies to its identity and the mode of its preparation, and if it
      was made in the regular course of business at or near the time
      of the act, condition or event, and if, in the opinion of the
      tribunal, the sources of information, method and time of
      preparation were such as to justify its admission.

42 Pa.C.S.A. § 6108(b).

      “It is not essential under the Uniform Business Records as Evidence

Act to produce either the person who made the entries or the custodian of



                                  - 13 -
J-A35037-15


the record at the time the entries were made.” Boyle v. Steiman, 631 A.2d
1025, 1032 (Pa. Super. 1993); see also In re Indyk’s Estate, 413 A.2d
371, 373 (Pa. 1979) (stating that “[w]here it can be shown that the entries

were made with sufficient contemporaneousness to assure accuracy and that

they were made pursuant to the business practices and not influenced by

the litigation in which they are being introduced, a sufficient indicia of

reliability is provided to overcome their hearsay nature.”) (footnote

omitted).   “Moreover, the law does not require that a witness qualifying

business records even have a personal knowledge of the facts reported in

the business record.”      Boyle, 631 A.2d at 1032.         “As long as the

authenticating witness can provide sufficient information relating to the

preparation and maintenance of the records to justify a presumption of

trustworthiness for the business records of a company, a sufficient basis is

provided to offset the hearsay character of the evidence.” U.S. Bank, N.A.

v. Pautenis, 118 A.3d 386, 401 (Pa. Super. 2015).

      Here, Detective Cortazzo testified that he had been a detective with

the Baldwin Borough Police Department since approximately 2003.          N.T.,

11/19/13, at 7. Detective Cortazzo stated that he takes various reports and

information from patrol officers and coordinates an investigation.    Id.   As

part of the investigation, Detective Cortazzo reviews and is familiar with the

police incident reports.   Id. at 7-8, 9.   Detective Cortazzo stated that the

reports are generated and maintained in the regular course of business. Id.



                                  - 14 -
J-A35037-15


at 8, 9-10.   Detective Cortazzo indicated that the officer generates the

incident report on a computer near the time of the events in question. Id.

at 8, 11. The incident report will include the type of call alerting the police

officers of the incident, the time and date of the call, the location, any

interested parties, and a short narrative describing the incident in question.

Id. at 10.    Detective Cortazzo testified that the police generated and

maintained the reports, entered into evidence relating to Hirnyk, in the

regular course of business. Id. at 10, 11.

      Detective Cortazzo’s testimony was sufficient to establish the reliability

and admission of the police reports. See Boyle, 631 A.2d at 1033 (stating

that testimony indicating that the records were made in the regular course

of business, the entries in the records were made at or near the time

information became available, and the records required accurate entries,

was sufficient to establish a proper foundation for the admission of the

records); Commonwealth v. Corradino, 588 A.2d 936, 939 (Pa. Super.

1991) (concluding that testimony from state trooper detailing the printouts

from the National Crime Information Center, how the printouts were made,

how they were obtained, and the mode of preparation was sufficient to

demonstrate the reliability of the printouts under the Uniform Business




                                 - 15 -
J-A35037-15


Records as Evidence Act). Thus, Weiblinger’s claim in this regard is without

merit.4

      Moreover,   Weiblinger   baldly     asserts   that   the   reports    contain

statements made by persons to the reporting police officer, which would only

be admissible if they conform to a hearsay exception. Brief for Appellant at

29.   However, Weiblinger presents only a single sentence to support this

assertion and fails to cite to the reports or any specific statements that were

erroneously admitted.

      It is well-established that parties must include in their briefs “such

discussion and citation of authorities as are deemed pertinent.”           Pa.R.A.P.

2119(a).   Thus, Weiblinger’s failure to develop an argument or include

citation to relevant authority results in the waiver of this argument.          See

Estate of Lakatosh, 656 A.2d at 1381 (declining to address issues where

the brief contained only general statements and did not contain any citation




4
  Weiblinger argues that the police reports must be certified under the
requirements of Pa.R.E. 902(11) prior to admitting the reports under Rule
803(6). Brief for Appellant at 29. However, under the plain language of
Rule 803(6), the conditions of authentication may be shown “by the
testimony of the custodian or another qualified witness, or by a certification
that complies with Rule 902(11) or (12) or with a statute permitting
certification[.]” Pa.R.E. 803(6)(D) (emphasis added). As noted above,
Detective Cortazzo’s testimony authenticated the reports.


                                 - 16 -
J-A35037-15


to relevant authority).5     Based upon the foregoing, we conclude that

Weiblinger’s third claim is without merit.

      In her fourth claim, Weiblinger contends that the Orphans’ Court erred

in admitting the expert opinion testimony of Dr. Majkic. Brief for Appellant

at 29-30.    Weiblinger argues that Dr. Majkic lacked the background and

qualifications to testify as an expert on the “weakened intellect component

of an undue influence claim.” Id. at 32. Weiblinger asserts that Dr. Majkic

did not have a clear understanding of the definition of weakened intellect.

Id.   Weiblinger additionally claims that Dr. Majkic’s opinion that Hirnyk

“suffered from advanced dementia was beyond the scope of his report.”

Id.; see also id. at 33 (wherein Weiblinger argues that there is no mention

in Dr. Majkic’s report or any other exhibits of the diagnosis of “advanced”

dementia).    Weiblinger contends that while Dr. Majkic’s report included a

diagnosis of dementia, his testimony of advanced dementia improperly

influenced the Orphans’ Court’s finding that Hirnyk suffered from a

weakened intellect. Id. at 33.




5
  Weiblinger also argues that the reports are not admissible under the official
records exception to the hearsay rule.        Brief for Appellant at 28-29.
However, as noted above, the Orphans’ Court properly admitted the incident
reports under the business records exception.           See Order, 1/9/15.
Moreover, Weiblinger’s reliance upon Commonwealth Court cases is
unavailing in this case. See Beaston v. Ebersole, 986 A.2d 876, 881 (Pa.
Super. 2009) (noting that “that decisions rendered by the Commonwealth
Court are not binding on this Court.”).


                                  - 17 -
J-A35037-15


      “Whether a witness has been properly qualified to give expert witness

testimony is vested in the discretion of the trial court.” Kovalev v. Sowell,

839 A.2d 359, 362 (Pa. Super. 2003) (citation omitted).

      It is well settled in Pennsylvania that the standard for
      qualification of an expert witness is a liberal one.          When
      determining whether a witness is qualified as an expert the court
      is to examine whether the witness has any reasonable
      pretension to specialized knowledge on the subject under
      investigation. It is to ascertain whether the proposed witness
      has sufficient skill, knowledge, or experience in the field at issue
      as to make it appear that the opinion or inference offered will
      probably aid the trier of fact in the search for truth.

George v. Ellis, 820 A.2d 815, 817 (Pa. Super. 2003) (citations omitted).

      Here, Dr. Majkic testified that he is a general adult internal medicine

physician and is licensed and certified to practice medicine in Pennsylvania.

N.T., 11/12/13, at 5-7.    Dr. Majkic indicated that he graduated from New

York Medical College in 1993 and worked as an internist since 1996. Id. at

5-6. Dr. Majkic stated that in his practice, he has treated several thousand

elderly patients, including patients suffering from dementia.            Id. at 9.

Further, Dr. Majkic indicated that he had treated Hirnyk since 2002 or 2003

and that he diagnosed her with dementia after seeing her approximately

once a month in 2012. Id. at 15, 18, 21. Based upon our review of the

record, Dr. Majkic was qualified to testify as an expert in this case.

      With regard to Weiblinger’s claim that Dr. Majkic testified outside the

scope of his expert report, we note the following:

      In determining whether an expert’s trial testimony falls within
      the fair scope of his pre-trial report, the trial court must


                                  - 18 -
J-A35037-15


     determine whether the report provides sufficient notice of the
     expert’s theory to enable the opposing party to prepare a
     rebuttal witness.

     In other words, in deciding whether an expert’s trial testimony is
     within the fair scope of his report, the accent is on the word
     “fair.” The question to be answered is whether, under the
     particular facts and circumstances of the case, the discrepancy
     between the expert’s pre-trial report and his trial testimony is of
     a nature which would prevent the adversary from making a
     meaningful response, or which would mislead the adversary as
     to the nature of the appropriate response.

Feden v. Consol. Rail Corp., 746 A.2d 1158, 1162 (Pa. Super. 2000)

(citations, brackets, emphasis, and quotation marks omitted); see also

Pa.R.C.P. 4003.5.

     Dr. Majkic’s pre-trial report indicated that Hirnyk suffered from

“dementia.”   On direct examination, Dr. Majkic testified that he diagnosed

Hirnyk with dementia in March 2012. N.T., 11/12/13, at 22-23. On cross-

examination, in response to a question as to the cause of Hirnyk’s altered

mental condition, Dr. Majkic described Hirnyk’s condition as “advanced

dementia” and “vascular dementia.” Id. at 63.

     Initially, Dr. Majkic’s testimony that purportedly fell outside the scope

of the pre-trial report was elicited on cross-examination.     See Pa.R.C.P.

4003.5(c) (stating that “the direct testimony of the expert at the trial may

not be inconsistent with or go beyond the fair scope of his or her testimony

in the discovery proceedings as set forth in the deposition, answer to an

interrogatory, separate report, or supplement thereto.”). In any event, we

conclude that the enlargement of Dr. Majkic’s written words falls within the


                                - 19 -
J-A35037-15


coverage of “fair scope,” as the testimony was not of a nature to prevent

Weiblinger “from making a meaningful response, or which would mislead

[Weiblinger] as to the nature of the appropriate response.”        Feden, 746
A.2d at 1162.     Indeed, both diagnoses state that Hirnyk suffered from

dementia.   See id. (stating that “[s]o long as the theory to which both

diagnoses relate was disclosed in the original report, no further elucidation is

necessary.”); Hickman v. Fruehauf Corp., 563 A.2d 155, 157 (Pa. Super.

1989) (stating that “‘[f]air scope’ contemplates a reasonable explanation and

even an enlargement of the expert’s written words.”) (citation omitted). In

point of fact, Weiblinger does not indicate that she was surprised by Dr.

Majkic’s testimony, as the underlying dispute of the case was whether

Hirnyk suffered from a weakened intellect at the time the 2012 Will was

executed. See Feden, 746 A.2d at 1162. Because Dr. Majkic’s testimony

regarding his diagnosis of dementia constituted a reasonable explanation of

his report, the testimony was not outside the fair scope of the report. See

id. (concluding that a pre-trial report stating appellant suffered from post-

traumatic stress disorder traits and testimony that indicating appellant

suffered from post-traumatic stress disorder only differed in scientific

parlance and the testimony was not outside the scope of the report); see

also Oxford Presbyterian Church v. Weil-McLain Co., 815 A.2d 1094,

1100 (Pa. Super. 2003) (ruling that an expert was permitted to “flesh out”

his reports with some mathematical calculations and sketches to aid the jury



                                  - 20 -
J-A35037-15


in understanding why he believed it was impossible for the fire to have

started in the manner alleged).

      Weiblinger additionally raises arguments relating to Dr. Majkic’s

credibility and the weight given to his testimony regarding Hirnyk’s mental

capacity. However, as noted above, we will not re-weigh the testimony or

make credibility determinations. See In re Estate of Presutti, 783 A.2d at

805. Based upon the foregoing, we conclude that Weiblinger’s fourth claim

is without merit.

      Finally, Weiblinger argues that the Orphans’ Court improperly admitted

evidence of financial transactions on accounts involving Weiblinger and

Hirnyk, conducted after the execution of the 2012 Will. Brief for Appellant at

34. Weiblinger asserts that the transactions were not relevant or material to

determine whether the 2012 Will had been procured by undue influence. Id.

at 34-35.

      Weiblinger did not set forth or suggest this issue in her Statement of

Questions Involved in her brief. Thus, Weiblinger’s argument is waived on

appeal.     See Pa.R.A.P. 2116(a) (stating that “[n]o question will be

considered unless it is stated in the statement of questions involved or is

fairly suggested thereby.”); see also Krebs v. United Ref. Co. of

Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (stating that “[w]e will




                                  - 21 -
J-A35037-15


not ordinarily consider any issue if it has not been set forth in or suggested

by an appellate brief’s statement of questions involved….”).6

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/29/2016




6
  Even if we addressed Weiblinger’s argument, we would deem it without
merit.    “[I]t is well recognized that testamentary capacity is to be
determined by the condition of the testat[or] at the very time [she] executes
the will.” In re Estate of Vanoni, 798 A.2d 203, 210 (Pa. Super. 2002)
(citation omitted). However,

     [u]ndue influence is generally accomplished by a gradual,
     progressive inculcation of a receptive mind. The ‘fruits’ of the
     undue influence may not appear until long after the
     weakened intellect has been played upon. In other words,
     the particular mental condition of the [testator] on the date
     [she] executed the will is not as significant when reflecting upon
     undue influence as it is when reflecting upon testamentary
     capacity.

In re Bosley, 26 A.3d at 1112    (citation omitted, emphasis added). Here,
the Orphans’ Court properly      admitted the evidence of the financial
transactions as they provided    evidence of the confidential relationship
between Weiblinger and Hirnyk.   See id.


                                 - 22 -